DETAILED ACTION
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 14, there is period after “device”.
Claim 2, lines 14, 17, 21 and 24, there is period after “device”.
Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 1 of U.S. Patent No. 10,855,426.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain similar features as shown in the claim mapping below.
Present Application
USPN 10,855,426
Claim 1
Claim 7
Claim 2
Claim 1

Allowable Subject Matter
Claims 1 and 2 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Kakishima et al. (USPN 10,009,905) teaches an electronic device used in a first control device side of a wireless communication system including: a memory for storing computer instructions [Col. 3, lines 52-67]; and a processing circuit configured to perform the computer instructions stored thereon for: acquiring configuration information of reference signals of a second cell from a second control device in the second cell adjacent to a first cell controlled by the first control device, for a first terminal device in the first cell to determine 
However, Kakishima does not teach performing interference coordination between the first cell and the second cell includes that the first control device notifies the second control device of the information indicating the space beams interfering with the first terminal device for the second control device to forbid those space beams.
Above taken with other limitations from claim is considered novel and non-obvious.
Regarding claim 2, Kakishima et al. (USPN 10,009,905) teaches an electronic device used in a second control device side of a wireless communication system including: a memory for storing computer instructions [Col. 3, lines 52-67]; and a processing circuit configured to perform the computer instructions stored thereon for: notifying a first control device in the first cell adjacent to a second cell controlled by the second control device of configuration information of reference signals of the second cell, for a first terminal device in the first cell to determine 
However, Kakishima does not teach performing interference coordination between the first cell and the second cell includes forbidding at least one of the space beams interfering with the first terminal device; wherein forbidding at least one of the space beams interfering with the first terminal device includes forbidding the at least one of the space beams interfering with the first terminal device in intervals when the at least one of the space beams interfering with the first terminal device; notifying one or more second terminal devices in the second cell of information indicating space beams to be forbidden, so that the one or more second terminal devices do not feedback information indicating those space beams to the second control device, wherein, the second control device notifies the second terminal device in the second cell with a priority lower than a predetermined threshold of the information indicating space beams to be forbidden.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (USPN 10,200,894) teaches partitioning an information set into a first group in which a beam does not contribute to interference for mobile devices and a second group in which the beam does contribute to interference for the other mobile devices by a base station device.
Luo et al. (USPN 9,544,909) teaches determining mutually interfering wave beams between the cells of two base stations based on interference information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464